UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2293


WILLIAM WOOD,

                  Plaintiff - Appellant,

             v.

MECKLENBURG COUNTY DEPARTMENT OF SOCIAL SERVICES; RICHARD
JACOBSEN, Director; SONIA BUSH, Social Worker, in their
Personal and Official Capacities,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   David C. Keesler,
Magistrate Judge. (3:07-cv-00273-DCK)


Submitted:    March 17, 2009                 Decided:     March 19, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Wood, Appellant Pro Se.         Robert       S.    Adden,   Jr.,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William   Wood   appeals       the   magistrate      judge’s      orders

dismissing his civil action for lack of jurisdiction under Fed.

R. Civ. P. 12(b)(1) and denying his motion to reconsider. ∗                         We

have       reviewed   the    record   and      find       no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Wood v. Mecklenburg Cty. Dep’t of Soc. Servs., No. 3:07-

cv-00273-DCK      (W.D.N.C.    Aug.   18,     2008    &   Oct.    17,    2008).     We

dispense      with    oral    argument   because          the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




       ∗
       The parties consented to proceed before the magistrate
judge under 28 U.S.C. § 636(c)(1) (2006).



                                         2